Citation Nr: 1716044	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for spondylolisthesis and lumbar degenerative changes (hereinafter "low back disabilities").


(The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the service-connected spondylolisthesis and lumbar degenerative changes, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, the appellant in this case, had active service from June 1958 to March 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009 and April 2012 rating decisions of the RO in Milwaukee, Wisconsin.  A claim to reopen service connection for a low back disorder was received in November 2008.  The April 2009 rating decision granted service connection for spondylolisthesis and assigned an initial 10 percent disability rating effective November 17, 2008.  The April 2012 rating decision granted service connection for lumbar degenerative changes and assigned a higher initial disability rating of 20 percent for both service-connected low back disabilities effective the original date of claim (November 17, 2008).  

This case was first before the Board in June 2014, where the Board remanded to obtain potentially outstanding private treatment records and to schedule the Veteran for a new VA spinal examination.  The outstanding private treatment records were obtained and the Veteran received a new VA spinal examination in July 2014.  Unfortunately, upon the matter being returned to the Board, in an August 2015 decision, the Board found the July 2014 VA spinal examination to be inadequate, and remanded for a new VA spinal examination.

The Veteran received a new VA spinal examination in November 2015.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Review of the November 2015 VA spinal examination reflects that the examination is adequate for VA rating purposes.  The Board notes that the range of motion testing might not be adequate under Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint; however, in the instant decision the Board grants a higher initial disability rating of 40 percent for the entire initial rating period on appeal.  A 40 percent rating is the maximum schedular disability rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  38 C.F.R. § 4.71a (2016).  The Veteran does not contend, and the evidence does not show, ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.  As such, the Board finds the issue on appeal is ripe for adjudication.

In the August 2015 decision, the Board noted that a notice of disagreement (NOD) had been filed concerning the denial of a TDIU and service connection for an acquired psychiatric disorder, a neck disorder, and a left knee disorder.  As such, the Board remanded for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The requested SOC was issued in December 2015.  Subsequently, in December 2015, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, and specifically noted that only the issue of service connection for an acquired psychiatric disorder was being appealed.  As such, the issues of entitlement to a TDIU and service connection for a neck disorder and a left knee disorder are no longer before the Board.  The issue of service connection for an acquired psychiatric disorder, to include depression, to include as secondary to the service-connected spondylolisthesis and lumbar degenerative changes, will be the subject of a separate Board decision as a different Veterans Law Judge conducted a hearing on that issue.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

For the entire initial rating period on appeal, from November 17, 2008, the low back disabilities more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, from November 17, 2008, the criteria for a disability rating of 40 percent, but no higher, for the low back disabilities of spondylolisthesis and lumbar degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239 and 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The Veteran has appealed from the initial rating assigned for the service-connected spondylolisthesis and lumbar degenerative changes.  In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  As the spondylolisthesis and lumbar degenerative changes rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA spinal examinations in March 2009, June 2011, May 2012, July 2014, and November 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the record was not reviewed by all of the VA examiners, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

As discussed above, because the Board is granting a higher initial disability rating of 40 percent for the entire initial rating period on appeal in the instant decision, which is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, Correia is inapplicable in the instant case, and no further examination is needed.

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an initial disability rating in excess of 20 percent for the service-connected low back disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Higher Initial Rating for Low Back Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Having reviewed all the evidence of record, the Board finds that, for the entire initial rating period on appeal, from November 17, 2008, the low back disabilities more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.

A January 2008 VA treatment record noted that the Veteran had a stiff gait pattern with poor balance.  There was localized low back pain.  In a corresponding January 2008 VA treatment record, the Veteran advanced that the back pain went from a three out of ten to a six out of ten on the pain scale.  Further, in a January 2009 statement the Veteran advanced that the back pain could flare to a level of seven out of ten on the pain scale.  Multiple lay statements received by VA in May 2012 discuss the Veteran's history of falling when walking due to back pain.

A November 2008 letter from the Veteran's private physician noted that the Veteran had significant limitations in the ability to bend, reach, push, pull, or lift weights in excess of 10 pounds.  The Veteran also had difficulty sitting for more than an hour at a time.  

In a June 2009 private treatment letter, a different private physician conveyed that two to three days per week the Veteran would have unpredictable exacerbations of pain that were completely incapacitating.  The Board notes that the private physician explained that "completely incapacitating" as described by the Veteran meant that the Veteran had to spend the day sitting on a hot pad.  As the flare-ups did not require bed rest, they are not considered incapacitating for purposes of rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).

The Veteran received a VA spinal examination in April 2009.  Per the examination report, the Veteran advanced that the back pain was usually at a level of four out of ten on the pain scale, but could flare to as high as eight out of ten.  Flare-ups usually occurred once per week.  Radiculopathy symptoms were denied, and the Veteran did not have any incapacitating episodes in the past year.  Upon examination the Veteran had an abnormal gait.  Range of motion testing showed relatively normal flexion with some pain; however, it was not noted where objective evidence of painful motion set in.  Further, no opinion was rendered as to additional loss of range of motion during a flare-up.  

A new VA spinal examination was conducted in June 2011.  The Veteran advanced having constant pain the low back with flare-ups of a severe stabbing pain.  Stiffness was present; however, the Veteran denied any radiation of pain.  The Veteran walked with a cane, and it was noted that the Veteran could only walk for a block-and-a-half before having to stop due to back pain.  Further, the Veteran had fallen multiple times while walking due to the pain.  The Veteran did not have any incapacitating episodes.  Radiculopathy was not observed upon sensory testing.

Range of motion testing showed forward flexion to 35 degrees.  The VA examiner noted that the examination was not being conducted during a flare-up of pain and that it would be mere speculation to assess any loss of function during a flare-up; however, based upon all the other evidence of record, the Board finds that during a flare-up flexion would have been limited to at least 30 degrees or less.

Another VA spinal examination took place in May 2012.  Per the examination report, the Veteran advanced having occasional and unpredictable flare-ups of pain in the low back.  These flare-ups would result in the Veteran falling.  Range of motion testing showed forward flexion to 50 degrees, with objective evidence of painful motion at 50 degrees.  The VA examiner did not opine as to additional range of motion lost during a flare-up of pain; however, based upon all the other evidence of record, the Board finds that during a flare-up forward flexion would likely have been limited to at least 30 degrees or less.  Sensory testing was normal and the Veteran was not diagnosed was radiculopathy of the lower extremities.  The Veteran did not have any incapacitating episodes in the previous 12 months.  Further, no other neurologic abnormalities were observed.

A March 2011 private treatment record reported that the Veteran denied any symptoms of radiculopathy, to include numbness, tingling, or burning.  The Veteran also denied having any bladder or bowel dysfunction.  Upon examination, flexion was to 40 degrees, which the Board finds was likely limited to 30 degrees or less during a painful flare-up.  A subsequent April 2011 private treatment record reported that the pain was non-radicular.  Further, a July 2013 private treatment record also noted that the Veteran was having non-radicular low back pain.  

At the April 2014 Travel Board hearing, the Veteran testified to having difficulty lifting, sitting, and walking, including falling while walking, and having flare-ups of pain.  As above, the Veteran testified that during a flare-up a heating pad was used to treat the pain.  Further, the Veteran testified to being unable to stand and/or perform daily housework for more than 10 to 15 minutes.  As to range of motion, the Veteran testified to believing that pain sets in at 20 degrees upon forward flexion.

The Veteran received a new VA spinal examination in July 2014.  Again, the Veteran advanced having flare-ups of pain three times per week requiring treatment with a heating pad.  The Board notes that range of motion testing appears inconsistent as the Veteran was noted as having full range of flexion (90 degrees), but with objective evidence of painful motion setting in at five degrees; however, the Board does find that this evidence supports the other evidence of record indicating that, at the very least, flexion is limited to 30 degrees or less during a painful flare-up in the low back.  Upon examination, the Veteran was found to have radiculopathy in the left lower extremity but not the right lower extremity.  Ankylosis was not present, the Veteran did not have any incapacitating episodes, and there were no other neurological abnormalities related to the low back disabilities.  As to functional impact, it was noted that the Veteran advanced having trouble lifting, ambulating, and conducting repetitive activities.

A final VA spinal examination was conducted in November 2015.  Per the examination report, the Veteran advanced having painful flare-ups once per week that required treatment with a hot pack.  The Veteran also conveyed having difficulty bending and lifting, and only being able to sit or stand for an hour at a time.  Upon examination forward flexion was limited to 60 degrees with objective evidence of painful motion at 60 degrees.  The VA examiner was unable to opine as to additional loss of range of motion without resorting to mere speculation; however, considering all the other evidence of record, the Board finds that the evidence supports a finding that forward flexion would be limited to 30 degrees or less during a painful flare-up.  Upon examination there was no radiculopathy, ankylosis, or other neurologic abnormalities.  Further, no incapacitating episodes over the previous 12 months were reported.

The Board notes that it has reviewed all of the available VA and private treatment (medical) records from the relevant rating period on appeal.  No documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified beyond those discussed above.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal, from November 17, 2008, the low back disabilities more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes, to warrant a 40 percent initial disability rating, but no higher.  38 C.F.R. § 4.71a.  Range of motion testing throughout the course of this appeal has regularly shown limitation of forward flexion due to pain near 30 degrees.  Further, the evidence also reflects that the Veteran regularly has flare-ups of pain that further restricts forward flexion of the lumbar spine.  As such, when considering the frequency and severity of the Veteran's flare-ups along with the other evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds it to be likely that the Veteran's forward flexion of the lumbar spine approximates 30 degrees or less during a flare-up.  For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find that, for the entire initial rating period from November 17, 2008, forward flexion of the lumbar spine was limited to 30 degrees or less due to painful limitation of motion with painful flare-ups, warranting a 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239 and 5242; DeLuca.

The Board has considered whether a disability rating in excess of 40 percent for the low back disabilities is warranted.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 40 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of six weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 40 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 40 percent is warranted at any point during the initial rating period for the low back disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected low back disabilities.  Initially, the Board notes that the Veteran is already service-connected for radiculopathy of the left lower extremity.  

VA and private treatment records reflect that the Veteran has complained of pain radiating into the right lower extremity on occasion; however, the VA examiners at the March 2009, June 2011, May 2012, July 2014, and November 2015 VA spinal examinations all found that the Veteran did not have radiculopathy of the right lower extremity.  Further, as discussed above, on multiple occasions the Veteran's own private physician has stated that the Veteran's back pain was non-radicular, and the private physician has never diagnosed the Veteran with right lower extremity radiculopathy.  As the weight of the evidence of record reflects that the pain in the Veteran's right lower extremity is not radicular in nature, the Board finds that a separate compensable rating for radiculopathy of the right lower extremity is not warranted.  

The VA spinal examination reports and various VA and private treatment (medical) records also convey that the Veteran does not have any other neurological disabilities related to the service-connected low back disabilities.  Per an October 2008 VA treatment record, the Veteran did express concerns about bowel and bladder problems; however, the treatment record reflects that the Veteran's urinary and fecal urgency were related to prostate treatment in June 2008.  Absent any other evidence to the contrary, and absent any other diagnosis of a neurological disability, the Board finds that a separate compensable rating for a neurological disability, to include urinary and fecal urgency, is not warranted.  For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran has one or more neurological disabilities caused by the service-connected low back disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected low back disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's low back disabilities have manifested primarily as painful limitation of motion with flare-ups, abnormal gait, difficulty standing or sitting for extended periods of time, stiffness, balance issues resulting in falls, difficulty bending, reaching, pushing, pulling, and lifting heavy weights, and the use of a cane for mobility.  As discussed above, painful limitation of motion with painful flare-ups and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The schedular rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.

Further, any functional limitations imposed by the Veteran's low back disabilities, which here includes difficulty standing or sitting for extended periods of time, stiffness, balance issues resulting in falls, difficulty bending, reaching, pushing, pulling, and lifting heavy weights, and the use of a cane for mobility, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to 

the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the low back disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed above, in the Board's August 2015 decision, the issues of entitlement to a TDIU and service connection for an acquired psychiatric disorder, a neck disorder, and a left knee disorder were 

remanded for the issuance of a SOC pursuant to Manlincon.  In the subsequent December 2015 substantive appeal, the Veteran only perfected the appeal as to the issue of service connection for an acquired psychiatric disorder.  As such, the issue of entitlement to a TDIU is no longer before the Board.


ORDER

For the entire initial rating period on appeal, from November 17, 2008, a higher initial disability rating of 40 percent for the service-connected low back disabilities, but no higher, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


